     Case 4:19-cv-02569 Document 16 Filed on 11/14/20 in TXSD Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUTON DIVISION

EUSTAVO REYES,                          §
                                        §
      Plaintiff                         §
                                        §
v.                                      §      Civil Action No. 4:19-CV-02569
                                        §
EXXONMOBIL PIPELINE                     §
COMPANY                                 §
                                        §
      Defendant                         §

                          SURREPLY TO
            DEFENDANT EXXONMOBIL PIPELINE COMPANY’S
              RESPONSE TO PLAINTIFF’S RESPONSE TO
                 MOTION FOR SUMMARY JUDGMENT

      Between the Motion filed by ExxonMobil, the Response by Reyes, and now a

Reply to Reyes by ExxonMobil, much has already been said in regard to the Motion

for Summary Judgment. Perhaps the time has come to listen to Euripides

cautioning us to “Waste no fresh tears over old griefs.” Still the persistence of

ExxonMobil in unfounded speculation and in misinterpreting two critical cases

raised by ExxonMobil justifies this brief Surreply. One of the cases deals with the

respective burdens of the parties. That is Celotex Corp. v. Catrett 477 U.S. 317,

322 (1986). The other is E.E.O.C. v. LHC Group 773 F.3d 688 (5th 2014) on the

specific elements of the Americans With Disabilities Act. ExxonMobil accurately

states that Reyes is not responding to the ExxonMobil arguments concerning Title

VII; however ExxonMobil has no basis to conclude that claim falls as a matter of




                                      Page 1 of 5
     Case 4:19-cv-02569 Document 16 Filed on 11/14/20 in TXSD Page 2 of 5




law. Reyes is merely being proportionate and dealing only the violation of the

Americans With Disability Act

                          ARGUMENT & AUTHORITIES

         To avoid unduly taxing the time of the Court, this Surreply is confined to

particulars of the Reply by ExxonMobil to the Reyes Response.

              A. MISINTERPRETATION OF THE BURDEN PROCESS

         The Court is dealing here with a Motion for Summary Judgment.

ExxonMobil and not Reyes is the movant. Despite this, ExxonMobil says “Reyes

must first establish his prima facie case”. ExxonMobil Response, Section B.

Strangely enough for this proposition they refer to the McDonnell-Douglas burden

shifting analysis. Yet this is a Motion for Summary Judgment. The burden begins

with the Movant. That is ExxonMobil, not Reyes. “the party opposing the motion

for summary judgment bears the burden of responding only after the moving party

has met its burden of coming forward with proof of the absence of any genuine

issues of material facts.” Celotex Corp. v. Catrett 477 U.S. 317, 322 (1986). The

Supreme Court emphasized the point by putting the phrase “only after” in italics.

ExxonMobil’s failure to carry that burden is amply shown in their Motion and the

Reyes Response. If otherwise, ExxonMobil would not have seen a need to supplant

with this Reply to the Reyes Response. Therefore, this Surreply will not belabor the

point.




                                     Page 2 of 5
     Case 4:19-cv-02569 Document 16 Filed on 11/14/20 in TXSD Page 3 of 5




           B. EXXONMOBIL MISLEADS ON THE PRIMA FACIE CASE

   ExxonMobil reminds us of Shakespeare. “The truth you speak doth lack some

gentleness, and time to speak in; you rub the sore when you should bring the

plaster.” William Shakespeare “The Tempest”. Gonzalo to Sebastian, Act II, Scene I.

The sore is the dispute in this case facing this Court. The rub is

ExxonMobil’s blatant misstatement of E.E.O.C. v LHC Group. In their Section C,

Exxon says that the prima facie case consists of four elements. Simply not true.

According to ExxonMobil, LHC Group, 773 F3d at 694, the fourth element discussed

is whether Reyes must show he “was replaced by someone outside the protected

class ...” Yet LHC explicitly disavows this fourth element. Specifically the 5th

Circuit says that “although the Supreme Court has not weighed in on the matter,

the other circuits have overwhelmingly required plaintiffs to prove their

termination was because of their disability rather than provide evidence of

disfavored treatment or replacement.” LHC 696. The Court goes on to say "We

therefore follow the Zenor line of cases. ‘To establish a prima facie discrimination

claim under the ADA, a plaintiff must prove: (1) that he has a disability; (2) that he

was qualified for the job; [and] (3) that he was subject to an adverse employment

decision on account of his disability.’ LHC 697. Remarkably, in their Reply

ExxonMobil cites Reyna v. Donley 479 F. App’x 609, 611-12 (5th Cir. 2012). Why is

this remarkable? On one hand Reyna dealt with the ADEA and not the ADA. This

is not important. What is important is that Reyna preceded LHC by two and a half

years and is therefore not a valid cite.



                                      Page 3 of 5
     Case 4:19-cv-02569 Document 16 Filed on 11/14/20 in TXSD Page 4 of 5




                 C. EXXONMOBIL OVERREACHES ON PRETEXT

   In Section D of their Reply ExxonMobil treats the Human Resources

investigation as something deserving “good faith.” Court’s follow evidence and

credibility, not unsupported good faith. ExxonMobil’s own records show that Reyes

was an excellent employee. They also show Becknell had a reputation for improper,

even violent, behavior. Becknell did not report the incident with Reyes land

thereby failed to follow company policy. All of this is shown in the exhibits to

ExxonMobil’s Motion. On the other hand, those same exhibits show Reyes did

follow policy, instantly reporting the incident. On top of all this, the entire

investigation was based on hearsay in that only Reyes, who reported it, and

Becknell, who failed to report it, were witnesses to the incident. This is the same

investigation that resulted in termination letters that were exactly alike for Reyes

and Becknell. In the same section of the Reply ExxonMobil says Reyes expressed

“Disagreement with the investigation and speculation about its findings.” Clearly

the only speculation was the result of the investigation.

                    D. PURE SPECULATION BY EXXONMOBIL

   In the last Section, Section E, of ExxonMobil’s Reply we find this peculiar

assertion. “Reyes himself decided to dine at the same Twin Peaks restaurant at the

same time as Becknell after work.” This is not merely a stunning statement by

ExxonMobil. It is utterly ridiculous. ExxonMobil has absolutely no basis, no

evidence, to assert that Reyes used the presence of Becknell to determine where or

when to dine. ExxonMobil without basis characterizes Reyes as engaged in



                                      Page 4 of 5
     Case 4:19-cv-02569 Document 16 Filed on 11/14/20 in TXSD Page 5 of 5




speculation and then ExxonMobil blatantly engages in a speculation that has no

foundation. This is the type of unfounded speculation lurking in much of the

ExxonMobil position.

                                    CONCLUSION

      Other than emphasizing an improper concept of the burden in a Motion for

Summary Judgment, repeating a wrong interpretation of a critical case such as

E.E.O.C. v. LHC and engaging in unfounded speculation on the choice of Reyes as to

his time and place to dine, the Reply by ExxonMobil adds nothing to what is already

stated in ExxonMobil’s Motion and the Reyes Response.

                                                        Respectfully submitted:



                                                        Stanley P. Santire
                                                        State Bar No. 17643500
                                                        Federal ID No. 441644
                                                        Email: Stanley@santir.com
                                                        Santire Law Firm, PLLC
                                                        7500 San Felipe St. Ste. 900
                                                        Houston, TX 77063
                                                        Ph: 713-787-0405
                                                        FAX: 832-201-6791
                                                        Attorney in Charge for
                                                        Plaintiff Eustavo Reyes

                              CERTIFICAT OF SERVICE
I hereby certify that a true and correct copy of the foregoing copy of Surreply was
serviced in compliance with the Federal Rules of Civil Procedure upon the following
counsel for Defendant on the Defendant on November 14, 2020.
Kimberly F. Cheeseman                             Shauna Johnson Clark
State Bar No. 24082809                      State Bar No. 0070977
Federal ID no. 2454668                            Federal ID No. 18235
Kimberly.cheesman@nortonrosefulbright.com        shauna.clark@nortonrosebulbright.com
Houston, TX 77010-3095                           Houston, TX 77010-3095

                                       Page 5 of 5
